Citation Nr: 1719211	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a throat disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1978 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of his appeal, the Veteran moved several times and the case was transferred to the Boston, Massachusetts RO, and now is currently certified with the San Diego, California RO.  

On his substantive appeal, the Veteran requested a hearing via videoconference before a Veterans Law Judge and such a hearing was scheduled for November 2015, however, he did not appear.  There was no evidence on record of correspondence being sent to the Veteran notifying him of the date and place of the hearing.  Subsequently, the Veteran provided a change of address to his new residence in Riverside, California.  The Board remanded the case in December 2015 to transfer jurisdiction to the San Diego, California RO and to schedule a new videoconference hearing.  On review of the record, the Board observes that the U.S. Postal Service returned as undeliverable the RO's letter notifying the Veteran of the new hearing.  However, that letter was mailed to the Veteran's last known address of record in Riverside, California, and unfortunately neither he nor his representative has since provided VA with an updated address.  It bears emphasis that VA's duty to assist is not always a "one-way street."  The Veteran has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704 (d).  The case has since returned for further appellate consideration.

However, because further development is needed, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a throat disability.  

To date, he has not been afforded a VA examination in response to this claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, VA treatment records beginning in 2009 reflect the Veteran's report a history of chronic hoarseness and received a diagnosis of benign laryngeal nodules.  Moreover, the Veteran's service treatment records (STRs) indicate he was treated for hoarseness, sore throat, and upper respiratory infection while in service in March 1979.  The Veteran believes his current throat disability is related to receiving antibiotics for an enlarged testicle during active duty. 

Thus, given the presence of a current throat disability and the in-service evidence of treatment for a sore throat, the Board finds that the Veteran should be afforded a VA examination to determine if the current throat disability originated during a period of active duty or is otherwise related.

In addition, on remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding VA medical records and any identified private medical records, schedule the Veteran for a VA examination to determine the etiology of his claimed throat disability.   All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should respond to the following:

(a) Indicate any current throat disability currently shown, and specifically address the prior removal of vocal cord lesions.

(b) For any current throat disability, provide an opinion as to whether it, at least as likely as not, originated during his period of active service or is otherwise etiologically related to his active service.  

**Please reconcile the opinion with all evidence of record, including the (i) March 1979 STR reflecting treatment for sore throat with upper respiratory infection; (ii) January 2009 VA hospital admission summary showing a past medical history of "Chronic hoarseness following injury during military" and "Chronic hoarseness following fight in military"; excision of benign vocal cords in 1998; and (iii) August 2009 treatment notes and September 2009 VA mental health examination report, which contain the Veteran's lay reports of hoarseness beginning in-service after an evaluation of an enlarged testicle.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




